Case 1:15-cr-00288-RMB Document 1042 Filed 05/21/20 Page 1 of 1

Case 1:15-cr-00288-RMB Document 1041 Filed 05/19/20 Page 1 of1

L) PEVERNA ||| LAw

111 John Street, Suite 1615, New York, New York 10038

 

 

May 18, 2020

 

     

 

T: (212) 321 — 0025, F: (212) 324 — 0024, jpd@mynylawyer.com, www.mynylawyer.com
VIA ECF
Hon. Richard M. Berman :

a |
United States District Court A SQCURaENT
MLECTRONECALLY FILED

 

 
 
 

 

 

500 Pearl St.
New York, NY 10007-1312 aoc th

(oan riven: $720 g)zijeoe?
Re:  USAv. Trojan Hart, 1:15-cr-00288 (RMB) a poms
Your Honor:

| am ana attorney duly licensed in the State of New York and admitted to practice law in the
United States Federal Court System, Southern District of New York. 1 am writing to request the Court
allow me to file a notice of appearance on Trojan Hart’s behalf for the express and limited purpose of
filing a motion for his compassionate release and for no other matter.

By way of background, Mr. Hart, who was sentenced in the above referenced case, has his
associated appeal pending in the United States Court of Appeals for the Second Circuit (docket number
18-1593). His appeal is being pursued by Bruce R. Bryan, Esq. While he awaits his decision, Mr. Hart
(register number 91100-054) is being held at Edgefield Federal Correction Institution in Edgefield,
South Carolina. His scheduled release date is March 6, 2028.

As your Honor is aware, COVID-19 (2019 Novel Coronavirus) is affecting people the world over
and the scourge is especially dangerous to prisoners who have underlying comorbidities, such as Mr.

Hart.

Thank you for your consideration in this matter.

Respectfully submitted,

 

SPO

Hohn Paul DeVerna, Esq. .

Mv. De Vevne wnt fi le a
CC:  Anden CHOW (By ECF) wolice of. apeta rants :
Assistant United States Attorney

 

 

Kelly Sharkey {By ECF)
Attorney for Defendant

bus, S]ai)s0no KoePard A- econ

 

Richard ML Berman, U. S. D. J.

 

 

 
